Citation Nr: 0614864	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran was separated from the service in October 1982 
with more than 18 years of active service.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims folder contains evidence which indicates 
obstructive sleep apnea was first diagnosed in October 1995.  
The veteran attributed his sleep apnea to his service-
connected bronchial asthma.  The RO arranged for the veteran 
to be examined in July 2000 and requested an opinion.  The VA 
physician responded that the sleep apnea was not related to 
the bronchial asthma.  

Subsequently, the veteran submitted a statement from his 
spouse.  She stated that she first became aware of the 
veteran's sleeping problems in 1980.  She noticed he snored, 
and then had periods when he stopped breathing.  It had 
continued for many years until she insisted he see a doctor 
about seven years ago.  He also submitted a June 2002 
statement from a friend who traveled with him in the late 
1980's and early 1990's.  He also observed the veteran having 
difficulty breathing during the night.  He also saw him wake 
up suddenly and on several occasions stop breathing.  

A lay person is competent to provide evidence of facts and 
circumstances which may be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2)(2005).  The veteran in 
submitting these statements has provided evidence of symptoms 
of a sleep disorder in service and continuity of symptoms 
since his separation from the service.  

Notwithstanding the appellant's showing of in-service 
symptoms and post-service continuity of symptomatology, 
medical expertise is still required to relate the appellant's 
present disorder etiologically to in-service and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Sacks v. West, 11 Vet. App. 314 (1998).  The claim must 
therefore be remanded to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for obstructive sleep 
apnea.  With any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.

2.  VA should arrange for the veteran to 
be examined by a neurologist, with a 
specialty in treating or diagnosing sleep 
apnea.  If possible the veteran's spouse 
should accompany the veteran to the 
examination.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
purpose of the examination is to 
determine the onset date of the veteran's 
obstructive sleep apnea.  After reviewing 
the medical record, interviewing the 
veteran and his spouse, and the June 2002 
statements from Jim Lindsey and the 
veteran's spouse, the examiner is asked 
to answer the following question:  Is it 
at least as likely as not (50 percent 
chance) that the currently diagnosed 
obstructive sleep apnea had its onset in 
service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






